  

Exhibit 10.1

 

Execution Version

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (together with the Company Disclosure Schedules
(as defined below) and the other exhibits and schedules hereto, the “Agreement”)
is effective as of March ___, 2016, by and among Native Games America, LLC, a
Nevada Limited Liability Company (“Buyer”), and Plaor, Inc., a Delaware
corporation (the “Company”), and CrowdGather, Inc., a Nevada corporation, which
owns all of the issued and outstanding Common Shares (as defined below) of the
Company (the “Seller”), Capitalized terms used herein and not otherwise defined
herein shall have the meaning given such terms in Article IX.

 

RECITALS

 

WHEREAS, the Seller is the beneficial and record owner of all of the issued and
outstanding Common Shares of the Company (the “Equity Interests”); and

 

WHEREAS, the Company is engaged in the business of developing social, web and
mobile games, (the “Business”); and

 

WHEREAS, the Seller desires to sell, and Buyer desires to purchase from the
Seller, all of the Seller’s right, title and interest in and to the Equity
Interests on the terms and conditions contained herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
promises, covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I

PURCHASE AND SALE

 

1.1           Purchase and Sale. Subject to the terms and conditions set forth
in this Agreement, and upon execution and delivery of this Agreement, Seller
(“Seller”) shall sell to Buyer, and Buyer shall purchase from Seller, such
number of the Company’s Common Shares as set forth on Schedule I attached hereto
(the “Seller Shares”), for an aggregate purchase price as indicated on Schedule
I attached hereto (the “Seller Purchase Price”).

 

1.2           Consideration. The Consideration shall be paid by Buyer for
conveyance of Plaor, Inc.'s total outstanding stock (100%) together with all of
the assets of the Company including source code passwords IP patents trademarks)
etc., which consideration to be paid by Buyer is as follows:

 

Stock Purchase Agreement  2

 

  

(a)          A lump sum, cash payment due upon signing the definitive agreements
of $200,000 (the “Cash Payment”). The total cash payment due upon signing will
be $180,000 and has been adjusted to account for $20,000 previously paid to the
Seller in advance of signing; and

 

(b)          The assumption of $2,358,000 In debt and other liabilities owed by
Seller or Company (the “Assumed Liabilities”); $1,836,000 (including accrued
interest) of which is due to Peter Lee and associates, which debt was secured by
binding loan agreements and promissory notes (the “Notes”) between those
creditors (the “Creditors”) and the Seller tabled in the attached Annex O. The
notes will be modified by a written Modification of Promissory Note and
Assumption of Debt Agreement (the “Modification Agreement”) attached hereto as
Annex P executed by the parties and the applicable Creditor, provided that the
Modification Agreement provides at a minimum that: (i) Buyer will repay all
Creditors in equal monthly installments over the 15 months following the closing
of the share sale and purchase contemplated under this Agreement; (ii) Buyer
shall assume all legal obligations under the Notes as modified by the
Modification Agreement including without limitation maintaining the collateral
contemplated by the Notes in favor of the Creditors in accordance with the
provisions of the Notes. The remaining $522,000 in Plaor liabilities listed on
Annex A will be paid according to schedules to be negotiated separately with
each of the parties. Any liabilities not included here are strictly NOT assumed
under this agreement.

 

(c)          A cash payment in the form of a promissory note, due to Seller from
Buyer in the amount of $974,000 due in six (6) equal monthly payments beginning
May 1, 2017 (the “Deferred Cash Payment”). The sum of the Deferred Cash Payment
(Note) may be adjusted by credit to maker to the extent the Assumed Liabilities
exceed $2,358,000. $950,000, or the full amount due whichever is less, of the
Deferred Cash Payment plus interest of 8% per year will be paid directly to
Vinay Holdings. Interest will be compounded quarterly and will begin accruing
February 1, 2017.

 

(d)          The Assumed Liabilities and the Deferred Cash Payment will be
guaranteed to Seller and collateralized from:

 

(i)           Slot Machine inventory: All slot machine inventory of the Buyer;

(ii)          Receivables: Each and every right of the Buyer to the payment of
money, whether such right to payment now exists or hereafter arises, whether
such right to payment arises out of a sale, lease or other disposition of goods
or other property, out of a rendering of services, or of a loan, out of the
overpayment of taxes or other liabilities, or any other transaction or event,
whether such right to payment is created, generated or earned by the Buyer or by
some other person who subsequently transfers his, her or its interest to the
Buyer, whether such right to payment is or is not already earned by performance,
and howsoever such right to payment may be evidenced, together with all other
rights and interests (including all liens and other security interests) which
the Buyer may at any time have by law or agreement against any account debtor or
other person obligated to make such payment or against any property of such
account debtor or other persons including, but not limited to, all present and
future accounts, contract rights, chattel paper, bonds, notes and other debt
instruments, and rights to payment in the nature of general intangibles;

 

Stock Purchase Agreement  3

 

  

(iii)        Patents: U.S. Patents #7,575,513, #8,876,589 and #7,329,180; and

(iv)        Mega Fame Casino.

 

(e)          Collateral will be secured by a UCC-1. The collateral shall include
(i) all substitutes and replacements for and proceeds of any and all of the
foregoing property, and in the case of all tangible collateral, all accessions,
accessories, attachments, parts, equipment and repairs now or hereafter attached
or affixed to or use in connection with any such goods and (ii) all warehouse
receipts, bills of lading and other documents of titles now or hereafter
covering such goods. Peter Lee and associates, creditors of the Assumed
Liabilities, shall have first lien on the Collateral with CrowdGather’s rights
subordinated.

 

1.3           Transfer Taxes, Fees and Expenses. Seller shall be responsible for
and pay any and all excise, sales, value added, use, registration, stamp,
recording, documentary, property, transfer and similar taxes, levies, charges
and fees incurred in connection with the transactions contemplated hereby
(collectively, “Transfer Taxes”).

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES REGARDING THE SELLER

 

Seller represents and warrants to Buyer that the following statements contained
in this Article II are true and correct as of the date of this Agreement:

 

2.1           Title to Shares; Waiver of Options. Seller holds of record and
beneficially owns the issued and outstanding Common Shares of Company set forth
opposite such Seller’s name on Annex B, free and clear of all Liens, and
encumbrances and has the sole right to transfer such Seller’s Common Shares to
Buyer.

 

2.2           Authorization. Seller has full legal capacity to execute, deliver
and perform its obligations under this Agreement and the other Transaction
Documents to which such Seller is a party and to consummate the transactions
contemplated hereunder and thereunder. The execution, delivery and performance
of this Agreement and the other Transaction Documents to which the Company is a
party have been duly authorized by all necessary action on the part of such
Seller. This Agreement has been, and each other Transaction Document to which
the Company is a party has been or will be, duly executed and delivered by such
Seller. This Agreement constitutes, and each other Transaction Document to which
such Seller is a party constitutes or will constitute, when so duly executed and
delivered, a valid and binding obligation of such Seller, enforceable in
accordance with its terms, in each case subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium or similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Stock Purchase Agreement  4

 

  

2.3           No Conflict; Required Filings and Consents. The execution and
delivery by such Seller of this Agreement does not, and the execution and
delivery by such Seller of the other Transaction Documents to which such Seller
is a party and the performance of this Agreement and such other Transaction
Documents will not, (i) conflict with or violate any Law applicable to such
Seller or any of its respective Affiliates or by which any property or asset of
such Seller or any of its respective Affiliates is bound or affected; (ii)
Subject to the Seller satisfying its obligations under the Notes and to the
Modification Agreements being fully executed among and between the parties and
applicable Creditors, (iii) (A) require any consent or approval under or (B)
give to others any right of termination, vesting, amendment, acceleration or
cancellation of any Contract, or (vi) result in the creation of a Lien on any
property or asset of Seller or any of its respective Affiliates. Subject to the
Seller satisfying it obligations under the Notes and to the Modification
Agreements being fully executed among and between the parties and applicable
Creditors, the execution and delivery by such Seller of this Agreement and the
other Transaction Documents to which such Seller is a party does not, and the
performance of this Agreement and such other Transaction Documents by such
Seller will not, require any consent, approval, authorization or permit of or
filing with or notification to, any third party, including, but not limited to,
any Governmental or Regulatory Authority.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

Except as set forth in the disclosure schedules dated as of the date of this
Agreement and delivered to Buyer herewith (the “Company Disclosure Schedule”),
the Company and the Seller, jointly and severally, represents and warrants to
Buyer that the statements contained in this Article III are true and correct as
of the date of this Agreement, subject only to such exceptions as are
specifically disclosed with respect to specific numbered sections and lettered
subsections of this Article III in the Company Disclosure Schedule delivered
herewith and dated as of the date hereof, and organized with corresponding
numbered sections and lettered subsections.

 

Stock Purchase Agreement  5

 

  

3.1.          Organization. The Company is a corporation validly existing and in
good standing under the laws of the State of Delaware and has all requisite
power and authority and possesses all necessary governmental approvals necessary
to own, lease and operate its properties, to carry on its business as now being
conducted, to execute and deliver this Agreement and the agreements contemplated
herein, and to consummate the transactions contemplated hereby and thereby.
Company is duly qualified to do business and is in good standing in all
jurisdictions in which its ownership of property or the character of its
business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to have an Adverse Effect. Certified
copies of the Certificate of Incorporation of Company, as amended to date, each
as currently in effect, have been made available to the Buyer, are complete and
correct, and no amendments have been made thereto or have been authorized since
the date thereof. Company is not in violation of any of the provisions of its
Certificate of Incorporation or Bylaws.

 

3.2.          Intentionally Blank.

 

3.3.          Authorization. The Company possesses all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and the other Transaction Documents to which the Company is a party and to
consummate the transactions contemplated hereunder and thereunder. The
execution, delivery and performance of this Agreement and the other Transaction
Documents to which the Company is a party have been duly authorized by the
Company. All corporate actions and proceedings required to be taken by or on the
part of the Company to authorize and permit the execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
which the Company is a party have been duly and properly taken. This Agreement
has been, and each other Transaction Document to which the Company is a party
has been or will be, duly executed and delivered by the Company. This Agreement
constitutes, and each other Transaction Document to which the Company is a party
constitutes or will constitute, when so duly executed and delivered, a valid and
binding obligation of the Company, enforceable in accordance with its terms, in
each case subject to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium or similar Laws affecting creditors’ rights generally and
subject, as to enforceability, to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

3.4.          Title to Assets; Sufficiency of Assets; Condition of Assets.
Except as set forth on Schedule 3.4 to this Agreement, the Company is the sole
and exclusive legal, beneficial and equitable owner of all right, title and
interest in and has good and marketable title to the assets used in the
Business, none of which are subject to any Liens but some of which is collateral
securing debt pursuant to the Notes. Except for Creditor interests pursuant to
the Notes, no Person other than the Company has any interest in any of the
assets used in the Business, except licenses of Non-Critical Software and Open
Source Software. The assets used in the Business are, taken as a whole, suitable
for the purposes for which they are being used by the Company and constitute all
of the assets necessary for the operation of the Business as presently conducted
by the Company. The assets used in the Business are in good operating condition
(normal wear and tear excepted), and are fit in all material respects for use in
the ordinary course of business.

 

Stock Purchase Agreement  6

 

  

3.5.          No Conflict; Required Filings and Consents. The execution and
delivery by the Company of this Agreement does not, and the execution and
delivery by the Company of the other Transaction Documents to which the Company
is a party and the performance of this Agreement and such other Transaction
Documents will not, subject to the Seller satisfying it’s obligations under the
Notes and to the Modification Agreements being fully executed among and between
the parties and applicable Creditors, (i) conflict with or violate any provision
of the organizational documents of the Company; (ii) conflict with or violate
any Law applicable to the Company or any of its respective Affiliates or by
which any property or asset of the Company or any of its respective Affiliates
is bound or affected; (iii) (A) require any consent or approval under, (B)
result in any breach of or any loss of any benefit under, (C) constitute a
change of control or default (or an event which with notice or lapse of time or
both would become a default) under, or (D) give to others any right of
termination, vesting, amendment, acceleration or cancellation of, any material
Contract; (iv) result in the creation of a Lien on any property or asset of the
Company or any of its respective Affiliates; or (v) cause the Company or any of
its respective Affiliates to become subject to, or to become liable for the
payment of, any Tax or other financial payment. Subject to the Seller satisfying
it’s obligations under the Notes and to the Modification Agreements being fully
executed among and between the parties and applicable Creditors, the execution
and delivery by the Company of this Agreement and the other Transaction
Documents to which the Company is a party does not, and the performance of this
Agreement and such other Transaction Documents by the Company will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any third party, including any Governmental or Regulatory
Authority.

 

3.6.          Financial Statements. The Company has delivered to Buyer true,
correct and complete copies of the Financial Statements. Each of the Financial
Statements (i) is accurate and complete in all material respects; (ii) is
consistent with the books and records of the Company (which, in turn, are
accurate and complete in all material respects); and (iii) presents fairly the
financial condition, results of operations, stockholders’ equity and cash flow
of the Company as of the dates and for the periods referred to therein, subject
to normal year-end adjustments, none of which would be material, individually or
in the aggregate, and the absence of notes. Neither the Company nor, to the
Company's knowledge any service provider thereof has identified or been made
aware of any fraud that involves the management of the Company or service
providers of the Company who have a role in the preparation of financial
statements or the internal accounting controls utilized by the Seller or any
claim or allegation regarding any of the foregoing. Annex A sets forth all
outstanding Indebtedness of the Company, and for each item of Indebtedness set
forth thereon, identifies the debtor, the principal amount as of the date of
this Agreement, the creditor, the maturity date, and the collateral, if any,
securing such Indebtedness.

 

3.7.          Absence of Undisclosed Liabilities. The Company has no Liability
and there is no basis for any Action or Proceeding with respect to any
Liability, except for Liabilities as set forth on Annex A attached hereto.

 

Stock Purchase Agreement  7

 

  

3.8.          Absence of Certain Developments. Since the date of its
incorporation, the Company has conducted the Business in the ordinary course of
business and there has not occurred any event or development that, individually
or in the aggregate, has had or would reasonably be expected to have an adverse
effect. Since the date of its incorporation, the Company has not, (a) sold,
leased, assigned, disposed of or transferred (including transfers to the Company
or any of its respective employees or Affiliates) any of its assets (whether
tangible or intangible), except for sales of inventory in the ordinary course of
business; (b) except as pursuant to the Notes mortgaged, pledged or subjected to
any Lien any portion of its properties or assets, other than Permitted Liens;
(c) committed to make or authorized any capital expenditure; (d) acquired
(including, without limitation, by merger, consolidation, or acquisition of
stock or assets) any interest in any Person or any division thereof or any
assets, other than acquisitions of assets in the ordinary course of business;
(e) except as pursuant to the Notes incurred any Indebtedness or assumed,
guaranteed or endorsed the obligations of any Person; (f) entered into, amended,
modified, accelerated or terminated any material Contract; (g) except as
pursuant to the Notes granted, issued, sold, pledged, disposed of, encumbered or
transferred any equity securities, securities convertible, exchangeable or
exercisable into equity securities, or warrants, options or other rights to
acquire equity securities, of the Company; (h) declared, set aside, or
distributed any dividend or other distribution (whether payable in cash, stock,
property or a combination thereof) with respect to any of its capital stock (or
other equity securities), or entered into any agreement with respect to the
voting of its capital stock (or other equity securities); (i) reclassified,
combined, split, subdivided or redeemed, purchased or otherwise acquired,
directly or indirectly, any of its membership interests (or other equity
securities); (j) waived, released, assigned, settled or compromised any material
rights or claims, or any material litigation or arbitration; k) disclosed any
trade secrets (including source code for any Company Product) or other
proprietary and confidential information to any Person that is not subject to
any confidentiality or non-disclosure agreement; (l) except as pursuant to the
Notes transferred (by way of a License, assignment or otherwise) to any Person
any right to any Company Intellectual Property, other than non-exclusive
licenses of Company Intellectual Property entered into with customers of Company
products in the ordinary course of business on Company’s standard form
agreements; (m) made loans or advances to, guarantees for the benefit of, or any
investments in, any Person; (n) forgave any loans to directors, officers,
employees or any of their respective affiliates; (o) (1) accelerated or delayed
collection of notes or accounts receivable in advance of or beyond their regular
due dates or the dates when the same would have been collected in the ordinary
course of business; (2) delayed or accelerated payment of any account payable in
advance of its due date or the date such liability would have been paid in the
ordinary course of business; (3) made any changes to cash management policies;
(4) delayed or postponed the repair or maintenance of their properties; or (5)
varied any inventory purchase practices in any material respect from past
practices; (p) made, changed or revoked any material Tax election; settled or
compromised any claim, notice, audit report or assessment in respect of material
Taxes; changed any annual Tax accounting period, or adopted or changed any
method of Tax accounting; filed any amended material Tax Return; entered into
any Tax allocation agreement, Tax sharing agreement, Tax indemnity agreement or
closing agreement relating to any Tax; surrendered any right to claim a material
Tax refund; or consented to any extension or waiver of the statute of
limitations period applicable to any material Tax claim or assessment; or (q)
agreed or committed to do any of the foregoing.

 

Stock Purchase Agreement  8

 

  

3.9.          Intellectual Property.

 

(a)          Annex C contains a true and complete list of all Company Registered
Intellectual Property as of the date hereof, including the following: (i) each
patent and patent application; (ii) (A) each registered trademark, trade name or
service mark and each trademark, trade name or service mark application, and (B)
a list of all trademarks, trade names, or service marks that the Company has
used or intends to use with the intent of creating or benefiting from any common
law rights relating to such marks; (iii) each URL or domain name; (iv) each
registered mask work; (v) each registered copyrighted work or application for
copyright registration, (vi) any other Intellectual Property that is the subject
of an application, certificate, filing, registration or other document issued,
filed with, or recorded with any Governmental or Regulatory Authority, and (vii)
any proceedings or actions pending as of the date hereof before any court,
tribunal (including the PTO or equivalent authority anywhere in the world) or
administrative panel relating to any of the Company Registered Intellectual
Property.

 

(b)          Each item of Company Intellectual Property is valid, subsisting and
enforceable, and has not been adjudged invalid or unenforceable in whole or in
part, and all necessary registration, maintenance, renewal fees, annuity fees
and taxes in connection with the Company Registered Intellectual Property have
been paid and all assignments (and licenses where required) of the Company
Intellectual Property have been duly recorded with the appropriate Governmental
or Regulatory Authority. Annex D includes a true and complete list of all
material actions that must be taken within 180 days after the Closing Date with
respect to any of the Company Registered Intellectual Property, including the
payment of any registration, maintenance, renewal fee, annuity fee and Tax or
the filing of any document, application or certificate for the purposes of
obtaining, maintaining, perfecting or preserving or renewing any Company
Registered Intellectual Property. In each case in which the Company has acquired
ownership of any Intellectual Property from any Person, the Company has obtained
a valid and enforceable assignment sufficient to irrevocably transfer all rights
in such Intellectual Property (including the right to seek past and future
damages with respect to such Intellectual Property) to the Company and, to the
maximum extent required to protect and preserve the Company’s ownership rights
in and to such Intellectual Property in accordance with all applicable Laws, the
Company has recorded each such assignment of Registered Intellectual Property
with the relevant Governmental or Regulatory Authority.

 

(c)          The Company has no knowledge of any information that it has not
shared with the Buyer which would preclude the Buyer from having clear title to
any Company Intellectual Property.

 

Stock Purchase Agreement  9

 

  

(d)          Annex E sets forth a true and complete list of all Licenses and
other Contracts pursuant to which the Company has licensed or otherwise received
rights under any Technology or Intellectual Property owned by a third-party
(each, an “Inbound License”). Annex F sets forth all Licenses and other
Contracts pursuant to which the Company has licensed or otherwise granted any
rights under any Technology or Intellectual Property that is or was Company
Intellectual Property (each, an “Outbound License”).

 

(e)          The Company has not (i) transferred ownership of or (ii) except
pursuant to Outbound Licenses listed on Annex F, granted (and is not obligated
to grant) to any other Person any License of or other right to use any
Intellectual Property that is or was Company Intellectual Property or authorized
any other Person to retain any right to use any Intellectual Property that is or
was Company Intellectual Property, except as non-exclusive licenses of the
Company Intellectual Property entered into with customers in the ordinary course
of business.

 

(f)          The Company Intellectual Property, together with the Intellectual
Property licensed to the Company under the Inbound Licenses, includes all the
Intellectual Property used in, or held for use in, or necessary for the conduct
of the Business as heretofore conducted, as presently conducted and as presently
proposed to be conducted, including Intellectual Property necessary for the
design, development, distribution, marketing, manufacture, use, import, license
and sale of the Company Products. The Company except as pursuant to the Notes
(i) owns exclusively all right, title and interest in and to (A) the Company
Registered Intellectual Property and Company Technology, and (B) all other
Company Intellectual Property and Technology, in each case free and clear of any
Liens; and (ii) has all right, title and interest in, to and under, or valid and
enforceable rights under Contracts and Licenses to use, all other Intellectual
Property and Technology used in, or held for use in, or necessary for the
conduct of the Business as heretofore conducted, as presently conducted and as
presently proposed to be conducted, including Intellectual Property necessary
for the design, development, distribution, marketing, manufacture, use, import,
license and sale of the Company Products. All rights in any Intellectual
Property and Technology licensed to the Company will not cease to be valid and
enforceable rights of the Company by reason of the execution, delivery and
performance of this Agreement, or by any ancillary agreements executed in
connection with this Agreement, or the consummation of the transactions
contemplated hereby or thereby. No Person other than the Company has any
ownership right to (y) any improvement, modification or derivative work made by
the Company in Intellectual Property or Technology which has been licensed to
the Company, or (z) any improvement, modification, derivative work, or interface
to any Company Intellectual Property.

 

Stock Purchase Agreement  10

 

  

(g)          None of the Company Intellectual Property is required to be
licensed or otherwise made available to any forum, consortium, standards body,
or similar entity. The Company has not made any submission or contribution to,
and is not subject to any License or other Contract with, any standards bodies
or other entities for a determination of essentiality to or inclusion in an
industry standard or that would obligate the Company to grant licenses or other
rights to, or otherwise impair its control of, any Company Intellectual
Property, Company Technology or Company Products, nor has any third-party
request been made for such licenses or other rights in connection with the
activities of or any participation in any forum, consortium, standards body, or
similar entity.

 

(h)          Except as set forth on Annex G, no Open Source Software is
incorporated (either directly by the Company, or indirectly, by the
incorporation of third-party software that itself incorporates Open Source
Software) into any Company Products or used in connection with any of the
Company Products, including in the development, testing or distribution thereof.
For each item of Open Source Software that is incorporated in or used in
connection with any of the Company Products, Annex G accurately identifies (i)
the Open Source Software, (ii) the License for such Open Source Software, (iii)
the Company Product in which such Open Source Software is incorporated or used,
(iv) the manner in which such Open Source Software is incorporated or used, (v)
whether (and, if so, how) such Open Source Software is modified by or for the
Company, and (vi) whether such Open Source Software is distributed by or for the
Company. The Company has not used and does not use any Open Source Software in a
manner that (i) creates or imposes, or purports to create or impose, any
obligation on the Company with respect to any Company Product, or (ii) grants,
or purports to grant, to any third party, any rights or immunities under
Intellectual Property, including by using any Open Source Software in a manner
that requires, as a condition of use, modification or distribution of such Open
Source Software, that other software incorporated into, derived from or
distributed with such Open Source Software be (A) disclosed or distributed in
source code form, (B) licensed for the purpose of making derivative works, or
(C) be redistributable at no charge or for a nominal charge.

 

(i)          Annex H lists all Licenses and other Contracts between the Company
and any other Person wherein or whereby the Company has agreed to, or assumed,
any obligation or duty to warrant, indemnify, reimburse, hold harmless, guaranty
or otherwise assume or incur any obligation or Liability or provide a right of
rescission with respect to the infringement or misappropriation by the Company
or such other Person of the Intellectual Property of any Person other than the
Company.

 

(j)          There is no License or other Contract between the Company and any
other Person with respect to Company Intellectual Property under which there is
any dispute (and to the Company’s knowledge, there are no facts or circumstances
that may reasonably be expected to lead to a dispute) regarding the scope of
such License or Contract, or performance under such License or Contract,
including with respect to any payment to be made or received by the Company
thereunder.

 

(k)          The Company is not bound by, and no Company Intellectual Property
or Company Technology is subject to, any agreement or arrangement containing any
covenant or other provision that in any way limits or restricts the ability of
the Company to use, exploit, assert, or enforce any Company Intellectual
Property or Company Technology anywhere in the world. The Company has not
transferred ownership of, or granted any exclusive license with respect to, any
Intellectual Property or Technology to any other Person. The Company is not
obligated to provide any consideration (whether financial or otherwise) or
account to any third- party with respect to any exercise of rights by the
Company, or any successor to the Company, in any Company Intellectual Property,
Company Technology, or Company Product.

 

Stock Purchase Agreement  11

 

  

(l)          To the knowledge of the Company, no Person has interfered with,
violated, infringed upon, misappropriated, or otherwise misused any Company
Intellectual Property, or is currently doing so. The Company has not brought any
Action or Proceeding for infringement or violation of Intellectual Property or
breach of any License or other Contract involving Intellectual Property against
any Person. There is no Action or Proceeding pending or, to the knowledge of the
Company, threatened (i) alleging infringement, misappropriation or any other
violation of any Intellectual Property of any Person by the Company or any
Company Product, or (ii) challenging the scope, ownership, validity, or
enforceability of any Company Intellectual Property. Neither the Company
Intellectual Property nor the Company Technology is subject to any outstanding
judgment, decree, order, writ, award, injunction or determination of an
arbitrator or court or other Governmental or Regulatory Authority (other than
office actions and correspondence regarding pending patent applications and
trademark applications) restricting or otherwise affecting the rights of the
Company with respect thereto.

 

(m)          The operation of the Business, including the Company’s past or
current use of Company Intellectual Property or Company Technology, does not
(and did not at any time): (i) to the Company’s knowledge, infringe or
misappropriate the Intellectual Property rights of any Person, and the Company
has not received any notice alleging any such infringement or misappropriation
or other notice of Intellectual Property rights; (ii) violate any term or
provision of any License or other Contract concerning such Intellectual
Property; (iii) to the Company’s knowledge, violate any right of any Person
(including any right to privacy or publicity); or (iv) constitute unfair
competition or an unfair trade practice under any Law.

 

(n)          The Company has taken reasonable steps consistent with industry
standard practices to safeguard and maintain the secrecy and confidentiality of
trade secrets and other confidential information in the possession of the
Company. Without limiting the generality of the foregoing, to the Company’s
knowledge: (i) there has been no misappropriation or disclosure of any trade
secrets or other confidential Intellectual Property or Technology of the Company
that is not pursuant to an appropriate confidentiality agreement; and (ii) there
has been no disclosure by the Company or any employee, independent contractor or
agent of the Company of any trade secrets or other confidential Intellectual
Property or Technology of any other person that is protected by a
confidentiality agreement in breach of that confidentiality agreement.

 

Stock Purchase Agreement  12

 

  

(o)          The Company has a legal, valid and binding written agreement with
each of its present employees and any consultant of the Company (an “Independent
Contractor”), enforceable in accordance with its terms, and the Company entered
into a legal, valid and binding written agreement with each of its former
employees and Independent Contractors, pursuant to which each such employee or
Independent Contractor has assigned, and the Company has obtained exclusive
ownership of, all Intellectual Property created by such employee or, in the case
of an Independent Contractor, an exclusive License (even as to such Independent
Contractor) under or to such Intellectual Property, in the scope of his or her
provision of services for, or employment by, the Company. The Company has
provided to Buyer all confidentiality and non-disclosure agreements to which the
Company is a party, including any and all amendments thereto.

 

(p)          All rights in, to and under all Intellectual Property and
Technology created by or on behalf of the Company’s founders (i) for or on
behalf or in contemplation of the Company (A) prior to the inception of the
Company or (B) prior to their commencement of employment with the Company or
(ii) presently embodied in, proposed to be embodied in, or distributed with the
Company Products or utilized in the development, manufacture, use or support of
the Company Products, has in each case been duly and validly assigned to the
Company, and the Company has no reason to believe that any such Person is
unwilling to provide the Company or Buyer with such cooperation as may
reasonably be required to complete and prosecute all U.S. and foreign patent and
copyright filings related thereto, where applicable.

 

(q)          No Company Intellectual Property, Company Technology, or Company
Product is subject to any Order, Action or Proceeding, settlement, or “march in”
right or similar right that restricts, or that could reasonably be expected to
restrict, in any manner the use, transfer or licensing of any Company
Intellectual Property by the Company or that may affect the validity, use or
enforceability of such Company Intellectual Property, Company Technology, or
Company Product. No Company Intellectual Property, Company Technology, or
Company Product is subject to any restriction, constraint, control, supervision
or limitation as a result of (i) the receipt or use by the Company or any of its
respective current or former directors, officers, employees, independent
contractors and consultants of any funding, facilities, personnel or support
from any Governmental or Regulatory Authority, foundation or any public or
private university, college, or other educational institution or research center
in the development of any Company Intellectual Property, Company Technology, or
Company Product, or (ii) the involvement in, contribution to, or creation or
development of any Company Intellectual Property, Company Technology, or Company
Product by any current or former director, officer, or independent contractor of
or consultant to the Company who performed services for or held any position
with any Governmental or Regulatory Authority, foundation or any public or
private university, college, or other educational institution or research
center.

 

Stock Purchase Agreement  13

 

  

(r)          Annex I contains a true and complete list of all Contracts pursuant
to which the Company has: (i) provided the right to receive (whether contingent
or otherwise) Deposit Materials to a third party; or (ii) deposited or may be
required to Deposit Materials or other Technology in escrow so that a licensee
or other Person might obtain access to it upon the occurrence of any release
condition, in each case whether pursuant to an escrow arrangement or otherwise.
No event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time) will, or could reasonably be expected to,
result in the delivery, license, or disclosure of any Deposit Materials to any
other Person who is not, as of the date of this Agreement, an employee of the
Company. The Company has not disclosed or delivered to any Person, or permitted
the disclosure or delivery to any Person, of any Deposit Materials or any
material part thereof. Neither the execution nor the delivery of this Agreement
or the consummation of any of the transactions contemplated by this Agreement
will result in (or create any basis for) the release from escrow of any Deposit
Materials to any other Person who is not, as of the date of this Agreement, an
employee of the Company.

 

(s)          The Company Products do not (i) contain any Harmful Code which
would materially adversely affect the use of the Company Products; or (ii) fail
to substantially comply with any applicable warranty or other contractual
commitment of the Company relating to the use, functionality, or performance of
such Company Products. The Company Products comply in all material respects with
all applicable standards of each standards body, forum and consortium that
issues standards with respect to such Company Products and with the feature
specifications and performance standards set forth in the Company Product data
sheets and other Company Product specifications and warranties. There are no
outstanding claims (or facts that may reasonably lead to a claim) for breach of
warranty by the Company or any Company Products in connection with such
standards and specifications.

 

(t)          Subject to the Seller discharging its obligations under the Notes
the parties and Creditors executing Modification Agreements, neither this
Agreement nor any transaction or agreement contemplated by this Agreement, will
result in or cause, with or without notice or the lapse of time or both, the
granting by Buyer, its affiliates or the Company of any right or license with
respect to any Intellectual Property to any Person pursuant to any License or
other Contract to which the Company is a party or by which any of the Company’s
assets and properties are bound. Following the Closing, subject to executed
Modification Agreements, Buyer and their affiliates will be permitted to
exercise all rights of the Company under such Contracts to the same extent as
the Company would have been able to exercise the same had the transactions
contemplated hereby not occurred, without payment of any additional amount or
consideration other than ongoing fees, royalties or payments which the Company
would otherwise have been required to pay.

 

3.10.      Information Technology . The information technology systems used by
the Company (“IT Systems”) are designed, implemented, operated and maintained in
accordance with customary industry standards and practices for entities
operating businesses similar to the Business, including with the respect to
redundancy, reliability, scalability and security. Without limiting the
foregoing, (i) the Company has taken reasonable steps and implemented reasonable
procedures to ensure that its IT Systems are free from Harmful Code, and (ii)
the Company has in effect industry standard disaster recovery plans, procedures
and facilities for the Business and has taken all reasonable steps to safeguard
the security and the integrity of its IT Systems. There have been no
unauthorized intrusions or breaches of the security with respect to the IT
Systems. The Company has implemented any and all security patches or upgrades
that are generally available for the IT Systems.

 

Stock Purchase Agreement  14

 

  

3.11.     Privacy. The Company is, and has at all times been, in material
compliance with (i) all applicable Laws regarding the protection, storage, use
and disclosure of Personal Data, (ii) the privacy policies and other Contracts
(or portions thereof) in effect between the Company and users of the Company
Products, and (iii) Contracts (or portions thereof) between the Company and
vendors, marketing affiliates, and other business partners, in each case in
clauses (ii) and (iii), that are applicable to the use and disclosure of
Personal Data (such policies and Contracts being hereinafter referred to as
“Privacy Agreements”). The Company has confidentiality agreements in place with
all vendors or other Persons whose relationship with the Company involves the
collection, use, disclosure, storage, or processing of Personal Data on behalf
of the Company, which agreements require such Persons to protect such Personal
Data in a manner consistent with the Company’s obligations in the Privacy
Agreements. No Person has made any illegal or unauthorized use of Personal Data
that was collected by or on behalf of the Company and is in the possession or
control of the Company.

 

3.12.      Real Property. The Company has never and currently does not own any
real property. Annex J (Leases of Realty) sets forth a true, correct and
complete list of all real property and interests in real property leased or
subleased (individually, a “Lease” and, collectively, the “Leases”) by the
Company as lessee (individually, a “Company Property” and collectively as the
“Company Properties”). The Company has a good, marketable and valid leasehold
interest in each Company Property, subject only to Permitted Liens. The Company
has previously made available to Buyer and/or its counsel true, correct and
complete copies of each Lease, together with all amendments, modifications,
supplements, waivers and side letters related thereto as to each Lease: (i) the
Lease is legal, valid, binding, enforceable and in full force and effect; (ii)
none of the Company or, to the knowledge of the Company, any other party to the
Lease is in breach or default thereunder and, to the knowledge of the Company,
no event has occurred which, with notice or lapse of time or both, would
constitute such a breach or default or permit termination, modification or
acceleration under the Lease; (iii) no party to the Lease has repudiated any
provision thereof; (iv) there are no disputes, oral agreements or forbearance
programs in effect as to the Lease; (v) the Lease has not been modified in any
respect, except to the extent that such modifications are disclosed by the
documents made available to Buyer; and (vi) the Company has not assigned,
transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in
the Lease.

 

Stock Purchase Agreement  15

 

  

3.13.      Contracts. Annex K contains a list of each material Contract to which
the Company is a party. The Company has no and is not bound by any oral
Contracts. A true, correct and complete copy of each written material Contract
has been made available to Buyer. With respect to the Company’s obligations
thereunder and, with respect to the obligations of the other parties thereto,
all of the Company’s material Contracts are valid, binding and enforceable
against the Company (to the extent party thereto) and enforceable by the Company
(to the extent party thereto) against the other parties thereto, in accordance
with their respective terms. The Company (to the extent party thereto) has
performed all obligations required to be performed by them under such material
Contracts and the Company has not received any notice that it is in default
under or in breach of any such material Contract. Prior to the date hereof, (i)
no event has occurred which with the passage of time or the giving of notice or
both would result in a default, breach or event of noncompliance by the Company
under any such material Contract; (ii) to the Company’s knowledge, no other
party to any such material Contract is in breach thereof or default thereunder
and none of the Company or any Seller has received any notice of termination,
cancellation, breach or default under any such material Contract; and (iii)
except for negotiations with customers in the ordinary course of business, there
are no renegotiations of, attempts to renegotiate, or outstanding rights to
renegotiate any material amounts paid or payable to the Company under any of the
material Contracts with any Person and no such Person has made written demand
for such renegotiation.

 

3.14.     Accounts Receivable. The accounts receivable set forth on the Latest
Balance Sheet and all accounts receivable arising since the Latest Balance Sheet
(together, the “Accounts Receivable”), represent bona fide claims of the Company
against debtors for sales, services performed or other charges arising on or
before the date hereof, and all the goods delivered and services performed which
gave rise to such accounts were delivered or performed in accordance with the
applicable orders, Contracts or customer requirements. The Accounts Receivable
are not subject to defenses, counterclaims or rights of setoff and are fully
collectible in the ordinary course of business without cost in collection
efforts therefor, except to the extent of the appropriate reserves for bad debts
on accounts receivable as set forth on the Latest Balance Sheet and, in the case
of Accounts Receivable arising since the Latest Balance Sheet, to the extent of
a reasonable reserve rate for bad debts on accounts receivable which is not
greater than the rate reflected by the reserve for bad debts on the Latest
Balance Sheet.

 

3.15.     Insurance. Annex L sets forth and briefly describes (a) each insurance
policy maintained for or on behalf of the Company with respect to its
properties, assets and businesses (including an indication of whether the
coverage was on a claims made, occurrence or other basis) and (b) all claims of
the Company that are currently pending or that have been made with an insurance
carrier since the date of the Company’s incorporation. All of such insurance
policies are in full force and effect and will continue in full force and effect
in accordance with their terms following the consummation of the transactions
contemplated by the Transaction Documents. No default exists with respect to the
obligations of any of the Company under any such insurance policy, and the
Company has not received any notification of cancellation of any such insurance
policies. There are no facts upon which an insurer might be justified in
reducing coverage or increasing premiums on existing policies or binders, and
there are no pending claims by the Company to which the insurers have denied
coverage or otherwise reserved rights. Since the date of the Company’s
incorporation, the Company has not been refused any insurance, nor has its
coverage been limited, by any insurance carrier to which it has applied for
insurance. The Company has no self-insurance or co-insurance programs.

 

Stock Purchase Agreement  16

 

  

3.16.     Litigation. There are no, and since the date of the Company’s
incorporation, there have not been any, Actions or Proceedings pending or, to
the Company’s knowledge, threatened, against or affecting the Company (or
pending or, to the Company’s knowledge, threatened against or affecting any of
the officers, directors or employees of the Company with respect to the
Business), or pending or threatened by the Company against any third-party, at
law or in equity, or before or by any Governmental or Regulatory Authority
(including Actions or Proceedings with respect to the transactions contemplated
by the Transaction Documents), and, to the Company’s knowledge, there is no
valid basis for any of the foregoing. To the Company’s knowledge, the Company is
not the subject of any governmental investigation or inquiry and, to the
Company’s knowledge, there is no valid basis for any of the foregoing. The
Company is not subject to any judgment, order or decree of any court or other
Governmental or Regulatory Authority.

 

3.17.     Tax Matters. The Company has duly and timely filed or caused to be
timely filed with the appropriate Tax Authority all Tax Returns required to be
filed by, or with respect to, the Company and the Business. All such Tax Returns
are true, complete and accurate in all material respects. The Company is not
currently the beneficiary of any extension of time within which to file any Tax
Return. No claim has ever been made by a Tax Authority in a jurisdiction where
the Company does not file a Tax Return that the Company or the Business is or
may be subject to Tax by that jurisdiction. All Taxes due and owing by the
Company, or with respect to the Business, (whether or not shown on any Tax
Returns) have been timely paid. Annex M sets forth each jurisdiction in which
the Company files, is required to file or has been required to file a Tax Return
or is or has been liable for any Taxes and each jurisdiction that has sent
notices or communications of any kind requesting information relating to the
Company’s nexus with such jurisdiction. Since the date of the Latest Balance
Sheet, the Company has not incurred any liability for Taxes outside the ordinary
course of business or otherwise inconsistent with past custom and practice.
Annex M sets forth each jurisdiction in which the Company collects, is required
to collect or has been required to collect sales or use and value added Taxes.
The Company has collected all sales and use and value added Taxes required to be
collected and has remitted on a timely basis such amounts to the appropriate Tax
Authorities (or has been furnished properly completed exemption certificates).
No deficiencies for Taxes with respect to the Company or the Business have been
claimed, proposed or assessed by any Tax Authority. There are no pending or
threatened audits, assessments or other actions for or relating to any liability
in respect of Taxes of the Company or the Business. There are no matters under
discussion with any Tax Authority, or known to the Company, with respect to
Taxes that are likely to result in an additional liability for Taxes with
respect to the Company or the Business. No issues relating to Taxes of the
Company or with respect to the Business were raised by the relevant Tax
Authority in any audit or examination that would reasonably be expected to
result in Tax Liability with respect to the Business in a later taxable period.
The Company has delivered or made available to Buyer complete and accurate
copies of all Tax Returns of the Company or with respect to the Business for all
taxable years remaining open under the applicable statute of limitations,
including, promptly upon their availability, for the most recent taxable year,
and complete and accurate copies of all audit or examination reports and
statements of deficiencies assessed against or agreed to by the Company since
the Company’s inception. The Company has not waived any statute of limitations
in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency which waiver or extension has not since expired, nor
has any request been made in writing for any such extension or waiver. The
Company is not, and has never been, a party to or bound by any Tax indemnity
agreement, Tax sharing agreement, Tax allocation agreement or similar Contract.
The Company has withheld and paid to the relevant Tax Authority all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, and Seller of the Company or
other Person. For purposes of this Section 3.18, any reference to the Company
shall be deemed to include any predecessor of the Company or Person that merged
with or was liquidated into the Company.

 

Stock Purchase Agreement  17

 

  

3.18.     Compliance with Laws. Since the date of the Company’s incorporation,
(i) the Company has conducted the Business in material compliance with all Laws
relating to the operation and conduct of the Business or any of its properties
or facilities; and (ii) the Company has not received notice (whether material or
not) of any violation or alleged violation, or non- written notice of a material
violation or alleged violation. No event has occurred, and no condition exists,
that would reasonably be expected to (with or without notice or lapse of time)
constitute or result directly or indirectly in a material violation by the
Company of, or a material failure on the part of the Company to comply with, any
Law relating to the operation and conduct of the Business or any of its
properties or facilities. The Company is in possession of all material
authorizations, licenses, permits, certificates, approvals and clearances of any
Governmental or Regulatory Authority necessary for the Company to own, lease and
operate its properties or to conduct the Business consistent with past practice
(collectively, the “Permits”). All applications for or renewals of all such
Permits have been timely filed and made and no such Permit will expire or be
terminated as a result of the consummation of the transactions contemplated by
the Transaction Documents. All of such Permits are in full force and effect and
will remain in full force and effect immediately following the Closing, and the
Company is in compliance with the foregoing without any conflict with the valid
rights of others.

 

Stock Purchase Agreement  18

 

  

3.19.     Employees. Neither the Company nor any of its Affiliates is or has
been a party to any collective bargaining or similar agreement and there are no
labor unions or other organizations representing, purporting to represent or, to
the Company’s knowledge, attempting to represent, any employee of the Company or
any of its Affiliates. There are no unfair labor practice complaints pending
against the Company or any of its Affiliates before any Governmental or
Regulatory Authority nor, to the Company’s knowledge, are any such complaints
threatened. To the Company’s knowledge, no employee, officer or executive has
any present intention to terminate employment with the Company. No employee of
the Company or its Affiliates is subject to any noncompetition, nondisclosure,
confidentiality, employment, consulting or similar Contract relating to,
affecting or in conflict with the present or proposed business activities of the
Company. Annex N contains a true and complete list of all current employees of
each of the Company as of the date of this Agreement, and correctly reflects:
(i) each employee’s name and date of hire or, if applicable, such employee’s
commencement date of employment in the same work place; (ii) such employee’s
position, full-time or part-time status, including each such employee’s
classification as either exempt or non-exempt from the overtime requirements
under any applicable law; (iii) such employee’s monthly base salary or hourly
wage rate, as applicable Affiliated Transactions. No Related Party (a) is a
party to any Contract with the Company; (b) has any direct or indirect financial
interest in, or is an officer, director, manager, employee or consultant of, (i)
any competitor, supplier, licensor, distributor, lessor, independent contractor
or customer of the Company, or (ii) any other entity in any business arrangement
or relationship with the Company; provided, however, that the passive ownership
of securities listed on any national securities exchange representing no more
than 2% of the outstanding voting power of any Person shall not be deemed to be
a “financial interest” in any such Person; (c) has any interest in any property,
asset or right used by the Company or necessary or desirable for the Business;
(d) has outstanding any Indebtedness owed to the Company; or (e) has received
any funds from the Company since the date of the Latest Balance Sheet, except
for employment-related compensation received in the ordinary course of business.
The Company has no Liability or any other obligation of any nature whatsoever to
any Related Party, except for employment-related Liabilities and obligations
incurred in the ordinary course of business.

 

3.20.     Disclosure. No representation or warranty of the Company or any Seller
in this Agreement or any other Transaction Document, nor any statement or
certificate furnished or to be furnished to Buyer in connection with the
transactions contemplated by this Agreement or any other Transaction Document,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary to make the statements contained
herein or therein not misleading. None of the Company, any Seller or any of
their respective officers, directors, shareholders, managers or executive
employees is aware of any facts pertaining to the Company or its business which
has had or would reasonably be expected to have a Material Adverse Effect and
which have not been disclosed in this Agreement (including the Disclosure
Schedules).

 

Stock Purchase Agreement  19

 

  

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to the Seller that each of the statements
in this Article IV is true, correct and complete.

 

4.1.     Organization; Corporate Power. Buyer is a Nevada company limited by
shares that is duly organized, validly existing and in good standing under the
laws of Nevada and all other jurisdictions in which its ownership of property or
conduct of business requires it to be qualified. Buyer possesses all requisite
power and authority necessary to own, operate and lease and license its
properties, to carry on its business as now conducted and carry out the
transactions contemplated by this Agreement and the other Transaction Documents
to which Buyer is a party.

 

4.2.     Authorization. Buyer has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereunder and thereunder. The execution, delivery and performance
of this Agreement and the other Transaction Documents to which Buyer is a party
have been duly authorized by Buyer. All actions and proceedings required to be
taken by or on the part of Buyer to authorize and permit the execution, delivery
and performance by Buyer of this Agreement and the other Transaction Documents
to which it is a party have been duly and properly taken. This Agreement has
been, and each other Transaction Document to which Buyer is a party will be,
duly executed and delivered by Buyer. This Agreement constitutes, and each
Transaction Document to which Buyer is a party will constitute, when so duly
executed and delivered, a valid and binding obligation of Buyer, enforceable in
accordance with its terms, in each case subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium or similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

4.3.     No Conflict; Required Filings and Consents. The execution and delivery
by Buyer of this Agreement do not, and the execution and delivery of the other
Transaction Documents to which Buyer is a party and the performance of this
Agreement and such other Transaction Document by Buyer will not, conflict with
or violate any provision of the organizational documents of Buyer.

 

4.4.     Brokerage. There are no claims for brokerage commissions, finders’ fees
or similar compensation in connection with the transactions contemplated by the
Transaction Documents based on any Contract to which Buyer is a party or that is
otherwise binding upon Buyer.

 

Stock Purchase Agreement  20

 

  

ARTICLE V

CLOSING

 

5.1.        Closing. Subject to the terms and conditions set forth herein, and
on the basis of the representations, warranties, covenants and agreements set
forth herein, Buyer shall execute (where applicable) and deliver to the Seller
and the Company, as applicable:

 

(a)        a certificate executed by the secretary of the Company certifying (A)
the Company’s articles of association (or equivalent document), and any
amendments thereto, (B) certified copies of the Company’s bylaws (or equivalent
document), (C) certified copies of the resolutions duly adopted unanimously by
the Company and the Seller authorizing the Company’s and the Seller’s execution,
delivery and performance of the Transaction Documents and the transactions
contemplated by the Transaction Documents and appointing such directors and
officers of the Company as Buyer shall determine, and (D) the incumbency of each
individual who shall be authorized to sign, in the name and on behalf of the
Company, each of the Transaction Documents to which the Company is or is to
become a party in connection herewith;

 

(b)        evidence satisfactory to Buyer of the transfer of the Common Shares
purchased and sold hereunder by certificate; and

 

(c)        such other instruments, documents and agreements as may be reasonably
requested by Buyer.

 

5.2.        Representations and Warranties. Each of the representations and
warranties of the Company contained herein (i) that are not qualified by
materiality, Material Adverse Effect or similar phrases shall be true and
correct in all material respects on and as of the date of this Agreement and on
and as of the Seller at Closing (except to the extent such representations and
warranties address matters as of particular dates, in which case, such
representations and warranties shall be true and correct in all material
respects on and as of such dates), and (ii) that are qualified by materiality,
material adverse effect, or similar phrases shall be true and correct in all
respects on and as of the date of this Agreement and on and as of the Seller at
Closing (except to the extent such representations and warranties address
matters as of particular dates, in which case, such representations and
warranties shall be true and correct in all respects on and as of such dates).
Notwithstanding the foregoing, the representations and warranties set forth in
Sections 3.2 (Authorization), 3.3 (Capitalization) and 3.9 (Intellectual
Property) shall be true and correct in all respects.

 

5.3.        Performance of Covenants. The Company, the Representative and the
Seller shall have performed and complied in all material respects with all of
their covenants and agreements required to be performed by them pursuant to the
Transaction Documents prior to the Closing (as applicable).

 

Stock Purchase Agreement  21

 

  

5.4.        Compliance with Laws. The consummation of the transactions
contemplated by the Transaction Documents will not be prohibited by any Law or
subject Buyer, its Affiliates, or the Company to any penalty or Liability (other
than obligations of the Company specifically set forth in this Agreement and
other than those resulting from any action or omission of Buyer) or other
condition arising under any Law or imposed by any Governmental or Regulatory
Authority or otherwise materially adversely affect Buyer’s right to directly or
indirectly conduct the Business following Closing.

 

5.5.        Proceedings; Orders. (i) No Action or Proceeding shall be pending or
threatened before any Governmental or Regulatory Authority in which it is sought
to restrain or prohibit or to obtain damages or other relief (including
rescission) in connection with the transactions contemplated by the Transaction
Documents; and (ii) no investigation that could result in any such Action or
Proceeding shall be pending or threatened; and (iii) no such injunction,
judgment, order or decree has been entered and not subsequently dismissed or
discharged with prejudice.

 

5.6.        Delivery of Closing Conveyances and Documents. The Company shall
have delivered to Buyer the documents set forth in Section 5.1 and, each
properly executed and dated as of the Closing Date if so required.

 

ARTICLE VI

INDEMNIFICATION

 

6.1.        Survival Periods.

 

(a)        All representations and warranties contained Article II of this
Agreement shall survive the Closings for a period of seven years from the date
of this Agreement, regardless of any investigation made by or on behalf of any
party hereto or its Affiliates or the knowledge of any such party’s (or its
Affiliates’) officers, directors, stockholders, managers, members, partners,
employees or agents.

 

(b)        The parties hereto acknowledge and agree that so long as written
notice is given on or prior to the Survival Date with respect to such claim, the
representations and warranties with respect to such breach shall continue to
survive until such matter is finally resolved. Any covenant, agreement or
obligation set forth in any Transaction Document shall survive a closing
hereunder until the date that such covenant, agreement or obligation has been
fully performed in accordance with its terms.

 

6.2.        Indemnification of the Buyer Indemnified Parties.

 

(a)          Subject to the limitations set forth herein, Seller hereby agree,
severally and not jointly, to indemnify, defend and hold harmless Buyer and its
Affiliates, officers, directors, stockholders, managers, members, partners,
employees, Representatives, successors and assigns (collectively, the “Buyer
Indemnified Parties”) from and against and pay on behalf of or reimburse any
such Buyer Indemnified Party in respect of the entirety of any Loss which such
Buyer Indemnified Party may suffer, sustain or become subject to, as a result
of, arising out of, relating to or in connection with the breach or inaccuracy
of any representation or warranty contained in Article II of this Agreement, in
each case, without giving effect to any limitation or qualification as to
“materiality,” “material,” “Material Adverse Effect” or similar qualifiers set
forth in such representation or warranty for purposes of determining whether
there is a breach and the Losses resulting from, arising out of or relating to
such breach.

  

Stock Purchase Agreement  22

 

 

(b)          Subject to the limitations set forth herein, Seller hereby agree,
jointly and severally, to indemnify, defend and hold harmless the Buyer
Indemnified Parties from and against and pay on behalf of or reimburse any such
Buyer Indemnified Party in respect of the entirety of any Loss which such Buyer
Indemnified Party may suffer, sustain or become subject to, as a result of,
arising out of, relating to or in connection with:

 

(i)          the breach or inaccuracy of any representation or warranty
contained in Article III of this Agreement or any Transaction Document (or in
any certificate delivered pursuant hereto or thereto by or on behalf of Seller
or the Company to Buyer with respect thereto), in each case, without giving
effect to any limitation or qualification as to “materiality,” “material,”
“Material Adverse Effect” or similar qualifiers set forth in such representation
or warranty for purposes of determining whether there is a breach and the Losses
resulting from, arising out of or relating to such breach;

 

(ii)         the breach, non-compliance or non-performance of any covenant,
agreement or obligation of any of the Seller contained in this Agreement or any
Transaction Document;

 

(iii)        any claim by any employee, officer, manager, member or
Representative of the Company to indemnification or reimbursement by the Company
in connection with any Losses arising out of or pertaining to matters existing
or occurring at or prior to the Closing; or

 

(c)           Limitations.

 

(i)          No amount shall be payable to a Buyer Indemnified Party hereunder
in satisfaction of any claim unless and until the aggregate Losses for a claim
or series of like claims that are paid, incurred, sustained or accrued equal or
exceed $50,000 (the “Threshold”), at which time the Seller shall indemnify the
Buyer Indemnified Parties for the full amount of all Losses in respect of such
claims from and including the first dollar of all such Losses but subject to the
other limitation contained herein; provided, however, that the Threshold shall
not apply to any Losses resulting from, arising out of or relating to breaches
of the representations and warranties set forth in the Fundamental
Representations, or the related sections and subsections of the Company’s
disclosure schedules provided in connection herewith (in each case disregarding
any materiality limitation therein) or the Covered Matters.

 

Stock Purchase Agreement  23

 

  

(ii)         Notwithstanding anything to the contrary in this Agreement but
subject to Section 6.4, each Seller’s liability for indemnification of Buyer
Indemnified Parties under this Agreement shall not exceed 50% of the amount
actually received by such Seller at the applicable Closing or at the first
anniversary as of the date hereof (with respect to the Employees) pursuant to
this Agreement, except for (i) Losses resulting from the breach of the
representations set forth in Article II and in Sections 3.1 (Organization;
Power), 3.2 (Authorization), 3.3 (Capitalization), 3.9 (Intellectual Property)
and 3.23 (Brokerage) (in each case disregarding any materiality limitation
therein), for which each Seller’s liability for indemnification of Buyer
Indemnified Parties under this Agreement shall not exceed 100% of the amount
actually received by such Seller at the applicable Closing pursuant to this
Agreement, and (ii) Losses resulting from the Covered Matters, for which each
Seller’s liability for indemnification of Buyer Indemnified Parties under this
Agreement shall not exceed 100% of the amount actually received by such Seller
at the applicable Closing pursuant to this Agreement.

 

(iii)        Recovery under this Article VIII shall constitute the sole and
exclusive remedy for any breach of any representation, warranty, covenant, or
agreement pursuant to or in any way related to this Agreement. For purposes of
clarity, nothing in this Section shall limit Buyer’s right to seek equitable
relief (including an injunction) to enforce its obligations under this
Agreement.

 

6.3.        Indemnification of the Seller Indemnified Parties. Buyer agrees to
indemnify Seller and their respective Affiliates and each of their respective
officers, directors, stockholders, managers, members, partners, employees,
Representatives, successors and assigns and hold each of them harmless against
any Losses which any of them may suffer, sustain or become subject to, as the
result of, arising out of, relating to or in connection with (a) the breach or
inaccuracy by Buyer of any representation or warranty made by Buyer in any
Transaction Document (or in any certificate delivered pursuant hereto by Buyer
to the Members or the Company with respect thereto) or (b) the breach,
non-compliance or non-performance of any covenant, agreement or obligation of
Buyer contained in any Transaction Document. The Buyer shall not indemnify the
Seller for a breach of any guarantees the seller may provide in the Modification
Agreement.

 

6.4.        Special Rules for Fraud and Intentional Misrepresentation.
Notwithstanding anything in this Article VI to the contrary, in the event of any
breach of a representation, warranty, covenant or agreement by any Seller that
results from intentional misrepresentation or constitutes fraud, then, solely
with respect to such Seller responsible for such intentional misrepresentation
or fraud (i) such representation or warranty will survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and will continue in full force and effect without regard to any survival
period set forth in Section 6.1, and (ii) the limitations to indemnification set
forth in Section 6.2(c) shall not apply to any Loss that the Buyer Indemnified
Parties may suffer, sustain or become subject to, as a result of, arising out
of, relating to or in connection with any such breach.

 

Stock Purchase Agreement  24

 

  

6.5.        Third-Party Claims. In the event a Buyer Indemnified Party receives
notice (or is otherwise made aware) of any claim or demand (including the threat
of such), or is served with a complaint, counterclaim or cross-claim in
litigation (a “Third-Party Claim”), Buyer shall notify the Representative of
such Third-Party Claim, and the Representative, as representative for the
Seller, shall be entitled, at the sole cost and expense of the Seller, to
participate in any defense of such Third-Party Claim. Buyer may not settle any
Third-Party Claim, and determine the amount of any settlement payment or extent
of any other liabilities incurred by way of such settlement without the prior
written consent of the indemnifying parties, which consent shall not be
unreasonably withheld. In settling any Third-Party Claim, Buyer shall not be
deemed to be an agent of, and shall have no duty, including, without limitation,
any fiduciary duty, duty of loyalty, duty of good faith or duty of disclosure,
to the former shareholders.

 

6.6.          Manner of Payment. Any indemnification pursuant to this Article VI
shall be effected by wire transfer of immediately available funds to an account
designated by Buyer within three Business Days after the determination of the
amount thereof, whether pursuant to a final judgment, settlement or agreement
among the parties hereto.

 

ARTICLE VII

DEFINITIONS

 

7.1.        Interpretation. Where specific language is used to clarify by
example a general statement contained herein (such as by using the word
“including”), such specific language shall not be deemed to modify, limit or
restrict in any manner the construction of the general statement to which it
relates. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa. The words “include” and
“including,” and other words of similar import when used herein shall not be
deemed to be terms of limitation but rather shall be deemed to be followed in
each case by the words “without limitation.” The word “if” and other words of
similar import when used herein shall be deemed in each case to be followed by
the phrase “and only if.” The words “herein,” “hereto,” and “hereby” and other
words of similar import in this Agreement shall be deemed in each case to refer
to this Agreement as a whole and not to any particular Article, Section or other
subdivision of this Agreement. Any reference herein to “dollars” or “$” shall
mean United States dollars. The words “as of the date of this Agreement” and
words of similar import shall be deemed in each case to refer to the date this
Agreement was first signed. The term “or” shall be deemed to mean “and/or.” Any
reference to any particular section of any Law will be interpreted to include
any revision of or successor to that section regardless of how it is numbered or
classified and any reference herein to a Governmental or Regulatory Authority
shall be deemed to include reference to any successor thereto.

 

Stock Purchase Agreement  25

 

  

7.2.          Certain Definitions. “Action or Proceeding” means any action,
suit, complaint, petition, investigation, proceeding, arbitration, litigation or
Governmental or Regulatory Authority investigation, audit or other proceeding,
whether civil or criminal, in law or in equity, or before any arbitrator or
Governmental or Regulatory Authority.

 

7.3.          Other Definitions.

 

(a)          “Affiliate” means, as applied to any Person, (a) any other Person
directly or indirectly controlling, controlled by or under common control with,
that Person, (b) any other Person that owns or controls ten percent (10%) or
more of any class of equity securities (including any equity securities issuable
upon the exercise of any option or convertible security) of that Person or any
of its affiliates, or (c) as to a corporation, each director and officer
thereof, and as to a partnership, each general partner thereof, and as to a
limited liability company, each managing member or similarly authorized person
thereof (including officers), and as to any other entity, each Person exercising
similar authority to those of a director or officer of a corporation. For the
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by”, and “under common control with”) as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through ownership of voting securities or by contract or
otherwise.

 

(b)          “Approval” means any approval, authorization, consent, permit,
qualification or registration, or any waiver of any of the foregoing, required
to be obtained from or made with, or any notice, statement or other
communication required to be filed with or delivered to, any Governmental or
Regulatory Authority or any other Person.

 

(c)          “Associate” means, with respect to any Person, any corporation or
other business organization of which such Person is an officer or partner or is
the beneficial owner, directly or indirectly, of ten percent (10%) or more of
any class of equity securities, any trust or estate in which such Person has a
substantial beneficial interest or as to which such Person serves as a trustee
or in a similar capacity and any relative or spouse of such Person, or any
relative of such spouse, who has the same home as such Person.

 

(d)          “Company Intellectual Property” means any Intellectual Property
that is owned or purported to be owned by the Company, used, or held for use, in
or necessary for the conduct of the Business as heretofore or presently
conducted, or material to the continued operation of the Company’s Business
following Closing.

 

(e)          “Company Product” means all products, technologies and services
sold, offered for sale, licensed by the Company, or otherwise made available by
the Company or currently under development by the Company.

 

Stock Purchase Agreement  26

 

  

(f)          “Company Registered Intellectual Property” means all Registered
Intellectual Property owned or purported to be owned by, filed in the name of,
assigned to or applied for by, the Company, used, or held for use, in or
necessary for the conduct of the Business as heretofore or presently conducted,
or material to the continued operation of the Purchased Assets following
Closing.

 

(g)          “Company Technology” means all Technology owned or purported to be
owned by the Company.

 

(h)          “Company Transaction Expenses” means (a) all fees, costs and
expenses (including, without limitation, fees, costs and expenses of legal
counsel, investment bankers, brokers or other Representatives and consultants
and appraisal fees, costs and expenses) incurred by the Company or any Seller
(to the extent that the Company is responsible for the payment thereof) in
connection with the negotiation and execution of this Agreement and the
Transaction Documents, the performance of its obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby (including, without limitation, any such amounts required to be paid to
any third-party in connection with obtaining any consent, waiver or approval
required to be obtained in connection with the consummation of the transactions
contemplated hereby or thereby); and (b) all amounts (plus any associated
withholding taxes or any Taxes required to be paid by the Company with respect
thereto) payable by the Company, whether immediately or in the future, under any
“change of control,” retention, termination, compensation, bonus, severance or
other similar arrangements as a result of the consummation of the transactions
contemplated hereby (including, without limitation, any such amounts payable to
any employee of the Company at the election of such employee pursuant to any
such arrangements).

 

(i)          “Confidential Information” means all information (whether or not
specifically identified as confidential), in any form or medium, that is
disclosed to, or developed or learned by, the Company or an Seller as an owner
of equity securities of the Company, as the case may be, in the performance of
duties for, or on behalf of, any Company Entity or that relates to the business,
products, services or research of any Company Entity or any of their investors,
partners, affiliates, strategic alliance participants, officers, directors,
employees or stockholders or their respective Affiliates, including, without
limitation: (a) internal business information of any Company Entity (including,
without limitation, information relating to strategic plans and practices,
business, accounting, financial or marketing plans, practices or programs,
training practices and programs, salaries, bonuses, incentive plans and other
compensation and benefits information and accounting and business methods); (b)
identities of, individual requirements of, specific contractual arrangements
with, and information about, any Company Entity, its Affiliates, their
respective customers and their respective confidential information; (c) any
confidential or proprietary information of any third-party that the Company has
a duty to maintain confidentiality of, or use only for certain limited purposes;
(d) industry research compiled by, or on behalf of any Company Entity,
including, without limitation, identities of potential target companies,
management teams, and transaction sources identified by, or on behalf of, any
Company Entity; (e) compilations of data and analyses, processes, methods, track
and performance records, data and data bases relating thereto; and (f)
information related to the Company’s Intellectual Property and updates of any of
the foregoing, provided that “Confidential Information” shall not include any
information that the Seller can demonstrate has become generally known to and
widely available for use within the industry other than as a result of the acts
or omissions of Seller or a Person that Seller have direct control over to the
extent such acts or omissions are not authorized by Seller in the performance of
such Person’s assigned duties for Seller.

 

Stock Purchase Agreement  27

 

  

(j)          “Contract” means any contract, commitment, agreement or other
business arrangement (whether oral or written) including: (i) any distributor,
sales, advertising, agency or manufacturer’s representative contract, (ii) any
continuing contract for the purchase of materials, supplies, equipment or
services over the life of the contract, (iii) any contract that expires or may
be renewed at the option of any person other than the Company so as to expire
more than one (1) year after the date of this Agreement, (iv) any trust
indenture, mortgage, promissory note, loan agreement or other contract for the
borrowing of money, any currency exchange, commodities or other hedging
arrangement or any leasing transaction, (v) any contract for capital, (vi) any
contract limiting the freedom of the Company to engage in any line of business
or to compete with any other Person or any confidentiality, secrecy or
non-disclosure contract, (vii) any contract pursuant to which the Company is a
lessor of any machinery, equipment, motor vehicles, office furniture, fixtures
or other personal property, (viii) any contract with any person with whom the
Company does not deal at arm’s-length, (ix) any contract that is not terminable
by the Company upon 30 days (or less) notice by the Company without penalty or
obligation to make payments based on such termination, (x) any agreement of
guarantee, support, indemnification, assumption or endorsement of, or any
similar commitment with respect to, the obligations, liabilities (whether
accrued, absolute, contingent or otherwise) or indebtedness of any other Person,
(xi) any agreement or contract relating to the use or occupancy of real
property, or (xii) any employment, consulting, severance, change in control or
similar agreement with any employee or other service provider of the Company.

 

(k)          “Deposit Materials” means any source code used in any Company
Product or any related documentation.

 

Stock Purchase Agreement  28

 

  

(l)          “Employee Benefit Plan” means any employee benefit plan and each
other plan, policy, program practice, agreement, understanding or arrangement
(whether written or oral) providing compensation or other benefits to any
current or former director, officer, employee or consultant (or to any spouse,
dependent or beneficiary thereof) of the Company or any Affiliate, maintained,
sponsored or contributed to by the Company or any Affiliate, or under which the
Company or any Affiliate has or may have any obligation or liability, whether
actual or contingent, including, without limitation, all personnel policy,
collective bargaining, bonus (including transaction bonus), incentive
compensation, stock option, restricted stock, phantom stock, stock unit, stock
appreciation right, deferred stock, performance share, performance share unit,
employee stock ownership, stock purchase, equity or equity-based phantom equity,
deferred compensation, change in control, employment, consulting, retention,
noncompetition, nondisclosure, vacation, holiday, sick leave, severance,
retirement, supplemental retirement, defined benefit, defined contribution,
pension, money purchase, target benefit, cash balance, pension equity, savings,
profit sharing, supplemental or executive retirement, excess benefit, medical,
dental, vision, life insurance, cafeteria, adoption assistance, dependent care
assistance, health savings, health reimbursement, flexible spending, voluntary
employees beneficiary, multiple employer welfare, accident, disability,
long-term care, employee assistance, scholarship, fringe benefit, expense
reimbursement, welfare benefit, paid time off, employee loan, salary
continuation and other benefit or similar plan, policy, program, practice,
agreement, understanding or arrangement, including any trust, escrow, funding,
insurance or other agreement related thereto.

 

(m)          “Financial Statements” means the Profit and Loss Statement and
Balance Sheet of the Company.

 

(n)          “Governmental or Regulatory Authority” means any court, tribunal,
arbitrator, authority, agency, bureau, board, commission, department, official
or other instrumentality of any country or any domestic or foreign state,
province, county, city or other political subdivision, and shall include any
stock exchange and quotation service.

 

(o)          “Harmful Code” means any program, routine, device or other feature,
such as but not limited to any “back door,” “drop dead device,” “Trojan Horse,”
“virus,” “worm,” “spyware,” or “adware” (as such terms are commonly understood
in the technology industry) or any other code designed or intended to have, or
capable of performing or facilitating, any of the following functions: (a)
disrupting, disabling, harming, or otherwise impeding in any manner the
operation of, or providing unauthorized access to, a computer system or network
or other device on which such code is stored or installed; or (b) compromising
the privacy or data security of a user or damaging or destroying any data or
file without the user’s consent.

 

(p)          “Indebtedness” means as to any Person, the principal amount of
(plus any related accrued and unpaid interest, penalties, fees, prepayment
premiums, breakage costs and other charges related thereto) of (i) all
indebtedness for borrowed money or other interest-bearing indebtedness owed by
such Person under any credit agreement or facility, or evidenced by any note,
bond, debenture or other debt security or instrument made or issued by such
Person, (ii) all letters of credit, performance bonds or bankers acceptances,
(iii) indebtedness of any Person of the types described in clause (i)
guaranteed, directly or indirectly, in any manner by such Person, (iv) all
indebtedness for the deferred purchase price of property or services with
respect to which such Person is liable, contingently or otherwise, as obligor or
otherwise, (v) all indebtedness secured by a security interest, pledge or
mortgage on such Person’s assets, (vi) all capitalized lease obligations,
synthetic lease obligations and sale leaseback obligations, whether secured or
unsecured, and (vii) all obligations under interest rate cap, swap, collar or
similar transactions or currency hedging transactions.

 

Stock Purchase Agreement  29

 

  

(q)          “Intellectual Property” means (a) national and multinational
statutory invention registrations, patents and patent applications (including
all renewals, reissues, divisions, substitutions, continuations,
continuations-in-part, extensions and reexaminations thereof) registered or
applied for in the United States and all other nations throughout the world, (b)
trademarks, service marks, trade dress, logos, slogans, trade names and
corporate names (whether or not registered) in the United States and all other
nations throughout the world, including all variations, derivations,
combinations, registrations and applications for registration or renewals of the
foregoing and all goodwill associated therewith, (c) copyrights and rights under
copyrights (whether or not registered) and registrations and applications for
registration or renewals thereof in the United States and all other nations
throughout the world, including all derivative works, moral rights, renewals,
extensions, reversions or restorations associated with such copyrights, now or
hereafter provided by law, regardless of the medium of fixation or means of
expression (including computer software, Open Source Software, source code,
executable code, data, databases and documentation), (d) mask work rights and
registrations and applications for registration or renewals thereof in the
United States and all other nations throughout the world, (e) trade secrets and,
whether or not confidential, business information (including pricing and cost
information, business and marketing plans and customer and supplier lists),
technology, specifications, designs, formulae, techniques, technical data and
manuals, research and development information, know how, methods and processes
(including manufacturing and production processes), and invention disclosures,
(f) industrial designs (whether or not registered), (g) rights in databases and
data collections (including knowledge databases, customer lists and customer
databases) in the United States and all other nations throughout the world,
whether registered or unregistered, and any applications for registration
therefor, (h) URL and domain name registrations, (i) usernames in connection
with online, mobile and computer platforms and services; (j) inventions, whether
or not patentable, reduced to practice or made the subject of one or more
pending patent applications, and all improvements thereto, (k) all rights in all
of the foregoing provided by treaties, conventions and common law, (l) all
rights to sue or recover and retain damages and costs and attorneys’ fees for
past, present and future infringement or misappropriation of any of the
foregoing, and (m) other proprietary or intellectual property rights now known
or hereafter recognized in any jurisdiction.

 

(r)           “Knowledge” means with respect to any Person the actual knowledge
after due inquiry of any director, governing body member or executive officer of
such Person.

 

(s)          “Law or “Laws” means any law, statute, Order, decree, consent
decree, judgment, rule, regulation, ordinance or other pronouncement having the
effect of law in any country, or any domestic or foreign state, province,
county, city or other political subdivision or of any Governmental or Regulatory
Authority.

 

Stock Purchase Agreement  30

 

 

(t)          “Liability” means all direct or indirect indebtedness, liabilities,
assessments, claims, losses, damages, deficiencies, obligations or
responsibilities, expenses (including, without limitation, reasonable attorneys’
fees, court costs, accountants’ fees, environmental consultants’ fees,
laboratory costs and other professionals’ fees), Order, settlement payments,
Taxes, fines and penalties, whether fixed or unfixed, choate or inchoate, known
or unknown, liquidated or unliquidated, secured or unsecured, accrued, absolute,
actual or potential, contingent or otherwise (including any liability under any
guaranties, letters of credit, performance credits or with respect to insurance
loss accruals).

 

(u)          “License” means any Contract, commitment, agreement or other
arrangement that grants a Person the right to use or otherwise enjoy the
benefits of any Intellectual Property (including any covenants not to sue with
respect to any Intellectual Property).

 

(v)         “Lien” means any mortgage, pledge, assessment, security interest,
lease, lien, easement, license, covenant, condition, levy, charge, option,
equity, adverse claim or restriction or other encumbrance of any kind, or any
conditional sale Contract, title retention Contract or other Contract to give
any of the foregoing, except for any restrictions on transfer generally arising
under any applicable securities Law.

 

(w)          “Loss” damages, fines, fees, Taxes, penalties, charges,
assessments, deficiencies, judgments, defaults, settlements (including, without
limitation, any amount of liability paid, incurred, or offset by way of
settlement agreement or any other settlement consideration, whether liquidated
in amount or not) and other losses (including lost profits and diminution in
value, and consequential, special, incidental and other similar damages) and
fees and expenses (including interest, expenses of investigation, defense,
prosecution and settlement of claims, court costs, reasonable fees and expenses
of attorneys, accountants and other experts, and all other fees and expenses) in
connection with any Action or Proceeding, Third-Party Claim or any other claim,
default or assessment (including any claim asserting or disputing any right
under this Agreement against any party hereto or otherwise), plus any interest
that may accrue on any of the foregoing from the date of incurrence (which with
respect to breaches of any representations or warranties shall be no later than
the Closing).

 

(x)          “Material Adverse Effect” means a materially adverse effect on the
Company’s business, condition (financial or other), properties, prospects or
results of operations, taken as a whole, whether as a result of an act of God,
fire, flood, accident, casualty, war, labor disturbance, legislation or other
event, occurrence or non-occurrence, or the ability of the Seller or the
Stockholders to consummate the transactions contemplated by this Agreement.

 

(y)          “Non-Critical Software” means off-the-shelf software for use on
personal computers licensed on a non-exclusive basis in object-code format that
is made generally available on standard terms and that has an individual
acquisition cost of United States $300 or less.

 

Stock Purchase Agreement  31

 

 

(z)          “Open Source Software” means any Software (including source code,
object code, libraries and middleware) that (a) contains, or is derived in any
manner in whole or in part from, any Software that is distributed as free
Software, open source Software (e.g. Linux) or under similar licensing or
distribution models; (b) may require as a condition of use, modification or
distribution that such Software or other Software incorporated into, derived
from or distributed with such Software: (i) be disclosed or distributed in
source code form; (ii) be licensed for the purpose of making derivative works;
or (iii) be redistributable at no charge; and/or (c) is subject to the GNU
General Public License (GPL), the Lesser GNU Public License (LGPL), Mozilla
Public License or other similar licensing arrangements that (i) require, or
condition the use or distribution of such software or derivatives thereof on,
the disclosure, licensing, or distribution of any source code for any portion of
such software or derivatives thereof or (ii) otherwise impose any limitation,
restriction, or condition on the licensee’s right or ability to use, license or
distribute any such software or derivatives thereof.

 

(aa)        “Option” means each option to purchase Common Shares.

 

(bb)        “Order” means any writ, judgment, decree, injunction or similar
order of any Governmental or Regulatory Authority (in each such case whether
preliminary or final).

 

(cc)        “ordinary course of business” means the ordinary course of business
consistent with past custom and practice, including as to frequency and amount.

 

(dd)        “Permitted Lien” means (a) any Liens for Taxes, assessments or other
governmental charges not yet due and payable; and (b) mechanics’, carriers’,
workers’, repairers’ and similar Liens arising or incurred in the ordinary
course of business that are not yet due and payable and which are not,
individually or in the aggregate, material to the business, operations and
financial condition of the Company Properties so encumbered or the Company,
taken as a whole.

 

(ee)        “Person” means any natural person, corporation, general partnership,
limited partnership, limited liability company or partnership, proprietorship,
other business organization, trust, union, association or Governmental or
Regulatory Authority.

 

(ff)         “Personal Data” means any data from which a living individual can
be identified.

 

(gg)        “PTO” means the United States Patent and Trademark Office.

 

(hh)        “Registered Intellectual Property” shall mean all United States,
international, foreign and other non-US Intellectual Property Rights that have
been recorded or registered in any applicable jurisdiction or are otherwise the
subject of an application, certificate, filing, registration or other document
issued by, filed with, or recorded by any Governmental or Regulatory Authority.

 

(ii)          “Related Party” means (a) any officer, director, employee,
stockholder or Affiliate of the Company; (b) any individual related by blood,
marriage or adoption to any such Person in clause (a); or (c) any entity in
which any such Person in clause (a) owns any beneficial interest.

 

Stock Purchase Agreement  32

 

 

(jj)          “Representatives” means officers, directors, employees,
Affiliates, Associates, attorneys, investment bankers, financial advisers,
agents and other advisors.

 

(kk)        “SEC” means the U.S. Securities and Exchange Commission.

 

(ll)          “Software” means computer software, firmware, programs and
databases in any form, including Internet web sites, web content and links,
source code, executable code, tools, developers kits, utilities, graphical user
interfaces, menus, images, icons, and forms, and all versions, updates,
corrections, enhancements and modifications thereof, and all related
documentation, developer notes, comments and annotations related thereto.

 

(mm)      “Subsidiary” means any Person, whether or not existing on the date
hereof, in which the Company or Buyer, as the context requires, directly or
indirectly through subsidiaries or otherwise, beneficially owns at least fifty
percent (50%) of either the equity interest, or voting power of or in such
Person.

 

(nn)        “Tax” or “Taxes” means any federal, state, local or foreign income,
gross receipts, branch profits, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, escheat, environmental, customs
duties, capital stock, franchise, profits, withholding, social security,
national health insurance, unemployment, disability, real property, personal
property, intangible property, sales, use, transfer, registration, ad valorem,
value added, alternative or add-on minimum or estimated tax or other tax of any
kind whatsoever, including any interest, penalty or addition thereto, whether
disputed or not.

 

(oo)        “Tax Authority” means any governmental agency, board, bureau, body,
department or authority of any jurisdiction having or purporting to exercise
jurisdiction with respect to any Tax.

 

(pp)        “Tax Return” means any return, declaration, report, claim for refund
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

(qq)        “Technology” means copies and tangible embodiments of Intellectual
Property, whether in electronic, written or other media, including Software,
technical documentation, specifications, designs, bills of material, build
instructions, test reports, schematics, algorithms, application programming
interfaces, user interfaces, routines, formulae, test vectors, databases,
invention disclosures, processes, prototypes, samples, studies, and all know-how
and works of authorship.

 

(rr)         “Transaction Documents” means this Agreement and such other
agreements necessary to consummate this transaction.

 

Stock Purchase Agreement  33

 

 

ARTICLE VIII

 MISCELLANEOUS

 

8.1.         No Third-Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement;
provided, however, that any Person that is not a party to this Agreement but, by
the terms of Article VIII, is entitled to indemnification, shall be considered a
third-party beneficiary of this Agreement, with full rights of enforcement as
though such Person was a signatory to this Agreement.

 

8.2.         Entire Agreement. This Agreement, including the exhibits hereto and
the Disclosure Schedules, and the other Transaction Documents, constitute the
entire agreement between the parties hereto and supersede any prior
understandings, agreements or representations by or between such parties,
written or oral, that may have related in any way to the subject matter hereof.

 

8.3.         No Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned (by operation of Law or
otherwise) by the Company or Seller without the prior written consent of Buyer
and any attempt to do so shall be void. Subject to the foregoing sentence, this
Agreement is binding upon, inures to the benefit of and is enforceable by the
parties hereto and their respective successors and assigns. Notwithstanding
anything herein to the contrary, and for all purposes of this Agreement and the
transactions contemplated hereby, the Seller, the Company and Buyer agree that
Buyer shall be entitled to assign their rights, duties and obligations
hereunder, to any one or more Subsidiaries or Affiliates of Buyer, provided that
no such assignment shall relieve Buyer from its duties and obligations under
this Agreement.

 

8.4.         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

8.5.         Titles. The titles, captions or headings of the Articles and
Sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.

 

8.6.         Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a .PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.6):

 

Stock Purchase Agreement  34

 

 

If to Buyer (regardless of the identity of the entity holding the Shares):

 

Native Games America, Inc.

Jeff Martinez, Managing Member

6145 S. Rainbow Blvd., Suite 105

Las Vegas, NV 89118

 

If to the Company:

 

CrowdGather, Inc.

Attn: Sanjay Sabnani, CEO

20300 Venture Boulevard, Suite 330

Woodland Hills, CA 91364

 

If to the Seller or the Representative:

 

Plaor, Inc.

Attn: Sanjay Sabnani

448 South Hill Street

Los Angeles, CA 90021

 

All notices, instruments, documents and agreements required to be delivered to
Buyer hereunder shall been given to Buyer in accordance with this Section 10.6
regardless of how the Common Shares acquired or by whom such Common Shares are
held pursuant hereto are held.

 

8.7.         Governing Law. This Agreement (and any claim or controversy arising
out of or relating to this Agreement) shall be governed by and construed in
accordance with the Laws of Nevada.

 

Stock Purchase Agreement  35

 

 

8.8.         Arbitration. Except for claims for injunctive relief, which may be
sought from any court having jurisdiction any claim arising out of or relating
to this Agreement and the Transaction Documents, including without limitation
their respective validity, interpretation, enforceability or breach, and any
related tort law theories, which are not settled by agreement between the
parties, shall (a) first be submitted to good faith mediation between parties’
counsels, and (b) if mediation does not produce an agreed solution within thirty
(30) days after notice of claim is first given, then either party may submit the
dispute to arbitration in accordance with the provisions hereof. Any and all
disputes, controversies or differences in opinion shall be finally resolved
through arbitration in accordance with the arbitration rules and procedures of
the Nevada Arbitration Association, by one arbitrator appointed in accordance
with the said rules. Such proceedings shall take place in Las Vegas, Nevada and
shall be conducted in the English language. Except as provided herein, each
party agrees that such arbitration is its exclusive remedy and expressly waives
any right to seek redress in any other forum. The fees of any mediator or
arbitrator shall be borne equally by each party until the conclusion of any
arbitration. The non-prevailing party in any arbitration shall reimburse the
prevailing party for its reasonable attorneys, accountants and expert fees and
related expenses and for the costs of the arbitration and mediation proceeding
(including the fees of the mediator and arbitrator), unless the arbitrator finds
that the prevailing party did not make a good faith effort to resolve the matter
through mediation, in which case each party shall bear its own such expenses.
The parties shall keep all matters relating to any dispute confidential. Each of
the parties waives any defense of inconvenient forum to the maintenance of any
Action or Proceeding so brought and waives any bond, surety or other security
that might be required of any other party with respect thereto. Each party
agrees that service of summons and complaint or any other process that might be
served in any Action or Proceeding may be made on such party by sending or
delivering a copy of the process to the party to be served at the address of the
party and in the manner provided for the giving of notices in Section 8.6
hereof. Nothing in this Section, however, shall affect the right of any party to
serve legal process in any other manner permitted by law or to enforce any
arbitral award or judgment in any court of competent jurisdiction. Each party
agrees that a final judgment in any action so brought shall be conclusive and
may be enforced by suit on the judgment or in any other manner provided by Law.

 

8.9.         Amendment or Modification. This Agreement may not be amended except
in a written instrument executed by Buyer and the Representative. No amendment,
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party hereto to be bound thereby.

 

8.10.       Waivers. Except where a specific period for action or inaction is
provided herein, neither the failure nor any delay on the part of any party
hereto in exercising any right, power or privilege under this Agreement or any
Transaction Document shall operate as a waiver thereof, nor shall any waiver on
the part of any party hereto of any such right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege. The failure of a party hereto to exercise any right conferred
herein within the time required shall cause such right to terminate with respect
to the transaction or circumstances giving rise to such right, but not to any
such right arising as a result of any other transactions or circumstances.

 

8.11.         Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. Except where this Agreement specifically provides for arbitration, it
is agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of Delaware having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

 

Stock Purchase Agreement  36

 

 

8.12.       Cumulative Remedies. All rights and remedies of any party hereto are
cumulative of each other and of every other right or remedy such party may
otherwise have at law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.

 

8.13.       Construction. Each party hereto agrees that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any Law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document. The parties
hereto intend that each representation, warranty, and covenant contained herein
shall have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein (or is otherwise entitled
to indemnification) in any respect, the fact that there exists another
representation, warranty, or covenant (including any indemnification provision)
relating to the same subject matter (regardless of the relative levels of
specificity) which such party has not breached (or is not otherwise entitled to
indemnification with respect thereto) shall not detract from or mitigate the
fact that such party is in breach of the first representation, warranty, or
covenant (or is otherwise entitled to indemnification pursuant to a different
provision).

 

8.14.       Disclosure Schedules. The Disclosure Schedules are hereby
incorporated by reference into the sections in which they are directly
referenced and nothing in the Disclosure Schedules shall be deemed adequate to
disclose an exception to a representation or warranty made herein unless the
Disclosure Schedules identify the exception with reasonable particularity and
describes the relevant facts in reasonable detail. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be deemed adequate to disclose an exception to
a representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself) and the
provision of monetary or other quantitative thresholds for disclosure on the
Disclosure Schedules does not and shall not be deemed to create or imply a
standard of materiality hereunder. The section headings contained herein are for
reference purposes only and do not broaden or otherwise affect any of the
provisions of the Agreement.

 

8.15.       Severability of Provisions. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced as a result of any
rule of law or public policy, all other terms and other provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
by this Agreement are fulfilled to the greatest extent possible.

 

Stock Purchase Agreement  37

 

 

8.16.       Representation by Counsel. Each party hereto represents and agrees
with each other that it has been represented by or had the opportunity to be
represented by, independent counsel of its own choosing, and each party
acknowledges that legal counsel for Mr. Peter Lee reviewed and revised this
Agreement, and in doing so, only represented the interests of Mr. Peter Lee, and
not the interests of any other party hereto. Further, each party represents and
agrees with each other that it has had the full right and opportunity to consult
with its respective attorney(s), that to the extent, if any, that it desired, it
availed itself of this right and opportunity, that it or its authorized officers
(as the case may be) have carefully read and fully understand this Agreement in
its entirety and have had it fully explained to them by such party’s respective
counsel, that each is fully aware of the contents thereof and its meaning,
intent and legal effect, and that it or its authorized officer (as the case may
be) is competent to execute this Agreement and has executed this Agreement free
from coercion, duress or undue influence.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  Plaor, Inc. (Company)         By:           Name:     Title:            
CrowdGather, Inc. (Seller)         By:           Name:     Title:            
Native Games America, LLC (Buyer)         By:           Name:     Title:    

 

Stock Purchase Agreement  38

 

 

ANNEX A 

Plaor Assumed Liabilities

 

1)Accounts Payable.

 

2)Plaor related Chase credit card Balance

 

3)Facebook Line of Credit

 

4)Past due slot Partner royalties

 

5)Accrued Plaor Employee Vacation Balance

 

 

 

 

ANNEX B

Common Shares of Plaor, Inc.

 

Name  Shares Owned  CrowdGather, Inc.   55,075,800 

 

 

 

 

ANNEX C

Intellectual Property

 

Marks:

 

MEGA FAME CASINO

 

URLs:

 

Megafamecasino.com 

Plaor.com

Plaor.org 

Plaor.biz

 

 

 

 

ANNEX D

Intellectual Property Actions

 

None.

 

 

 

 

ANNEX E

Inbound Licenses

 

Type of Agreement   Licensor   Execution Date           Content Licensing
Agreement   Misa Enterprises, LLC D/B/A 2 By 2 Gaming   02/20/2014          
Content Licensing Agreement   Grover Gaming, Inc.   04/21/2014           Content
Licensing Agreement   Multislot Limited   06/24/2014           Content Licensing
Agreement   Lightning Box Games Pty Limited   06/26/2014           Content
Licensing Agreement   Uzely SA D/B/A Multicommerce   05/05/2015          
Content Licensing Agreement   Side City Studios, Inc   09/22/2014

 

NOTE: Executed copies of each of the above agreements are available in the data
room.

 

 

 

 

ANNEX F

Outbound Licenses

 

None.

 

 

 

 

ANNEX G

Open Source Software

 

1)Google Web Toolkit (GWT)

 

2)Select Apache product libraries

 

 

 

 

ANNEX H

Licenses and Contracts with Obligations and Duties

 

Type of Agreement   Licensor   Execution Date           Content Licensing
Agreement   Misa Enterprises, LLC D/B/A 2 By 2 Gaming   02/20/2014          
Content Licensing Agreement   Grover Gaming, Inc.   04/21/2014           Content
Licensing Agreement   Multislot Limited   06/24/2014           Content Licensing
Agreement   Lightning Box Games Pty Limited   06/26/2014           Content
Licensing Agreement   Uzely SA D/B/A Multicommerce   05/05/2015          
Content Licensing Agreement   Side City Studios, Inc   09/22/2014

 

NOTE: Executed copies of each of the above agreements are available in the data
room.

 

 

 

 

ANNEX I

Deposit Materials

 

None.

 

 

 

 

ANNEX J

Leases of Realty

 

Type of Agreement   Lessor   Execution Date           Lease Agreement for 12
Channel Street   Economic Development and Industrial Corporation of Boston  
10/21/2013 (lease extension)

 

NOTE: Executed copies of the above agreement are available in the data room.

 

 

 

 

ANNEX K

List of Material Contracts

 



Type of Agreement   Third Party   Execution Date           Content Licensing
Agreement   Misa Enterprises, LLC D/B/A 2 By 2 Gaming   02/20/2014          
Content Licensing Agreement   Grover Gaming, Inc.   04/21/2014           Content
Licensing Agreement   Multislot Limited   06/24/2014           Content Licensing
Agreement   Lightning Box Games Pty Limited   06/26/2014           Content
Licensing Agreement   Uzely SA D/B/A Multicommerce   05/05/2015          
Content Licensing Agreement   Side City Studios, Inc   09/22/2014          
Lease Agreement for 12 Channel Street   Economic Development and Industrial
Corporation of Boston   10/21/2013 (lease extension)

 

NOTE: Executed copies of each of the above agreements are available in the data
room.

 

 

 

 

ANNEX L

Insurance Policies

 

1)General liability policy (J Walsh Insurance Agency)

 

2)Worker’s compensation policy (J Walsh Insurance Agency)

 

 

 

 

ANNEX M

Tax Authorities

 

1)Internal Revenue Service

 

2)Delaware

 

3)Massachusetts

 

 

 

 

ANNEX O

Creditors of Seller Pursuant to Loan Agreements and Promissory Notes

 

Name  Date  Original
Principal   Principal Amount as of
Date of Agreement  Genesis Maintenance  11/20/14  $150,000   $169,500  Bosko
Djordjevic  11/21/14  $100,000   $113,000  Benjamin Yeung  12/1/14  $165,000  
$186,450  Jane Young  12/1/14  $165,000   $186,450  Peter Lee  12/3/14 
$770,000   $870,100  Peter Lee  12/1/14  $200,000   $226,000  Peter Lee 
7/16/15  $50,000   $52,500 

 

 

 

 

ANNEX P

 

FORM OF WAIVER AND RELEASE

 

WHEREAS CrowdGather, Inc. (“CrowdGather”), the Holder identified below, and
Native Games America, LLC entered into a Modification of Promissory Note and
Assumption of Debt Agreement dated March , 2016 (“Modification Agreement”)
whereby CrowdGather and the Holder assigned CrowdGather’s rights and obligations
under those certain Notes described below; and

 

WHEREAS Native Games America, LLC agreed to assume those rights and obligations
including without limitation the debt and repayment obligations set out in those
Notes as modified by the Modification Agreement.

 

The parties agrees as follows:

 

1. For and in consideration of certain benefits, detriments and promises, and
ten dollars ($10.00) and other good and valuable consideration, the adequacy of
which is hereby acknowledged, the undersigned party, Holder of a certain Note
hereinafter referenced, waives and releases forever any and all claims or
assertions for interest accruals, promissory notes, note balances, cash
advances, loans, or any financial obligations whatsoever, of or against
CrowdGather, Inc. a Nevada corporation under the following Promissory Notes
which are secured on property of CrowdGather:

 

Holder:  Date:  Amount:                                                         
             

 

2.          This Waiver and Release shall only come into force and be of effect
if and when the Modification Agreement has been fully and duly executed by all
parties.

 

3.          This Waiver and Release shall be governed by and construed in
accordance with the laws of the State of Nevada, excluding that body of law
relating to conflict of laws.

 

Holder:   CrowdGather, Inc.:       By:     By:   Name:     Name:   Title:    
Title:   Date:     Date:  

 

 

 

 

ANNEX Q

 

FORM OF MODIFICATION OF PROMISSORY NOTE

AND ASSUMPTION AGREEMENT

 

 

 

 

MODIFICATION OF PROMISSORY NOTE

AND ASSUMPTION AGREEMENT

 

1.This documents amends and modifies that Promissory Note (the “Note”) dated
_______, 201_, by and between CrowdGather, Inc., (“CrowdGather”) and
________________________(“Holder”), which was executed in the amount of $___,000
USD.

   

2.This document also assigns all of CrowdGather’s rights and obligation under
the Note to Native Games America, LLC who also assumes all said rights and
obligations by way of this document.

 

3.For and in consideration of the mutual benefits, detriments and promises, and
the covenants hereinafter recited, the legal sufficiency of which is mutually
acknowledged, the parties agree and acknowledge that CrowdGather is conveying
any interest it has in the assets securing the Promissory Note to Native Games
America, LLC.

  

4.The Holder and CrowdGather hereby assign to CrowdGather all rights and
obligations under the Note to Native Games America, LCC.

 

5.Native Games America, LLC hereby assumes all of the obligations in the Note of
the Company (as that term is defined in the Note) and agrees to pay the Note, as
modified by this instrument, and agrees to indemnify and defend CrowdGather,
Inc. from any liability thereunder.

 

6.The Note is modified as follows:

 

(a)The Note Maturity date is set to September 30, 2017;

 

(b)Native Games America, LLC will pay to Holder fifteen (15) equal payments of
$____ each month commencing July 31, 2016; and

 

(c)Native Games America, LLC will pay to Holder interest at a rate of 8% per
year. Payments will be made quarterly to Holder on the outstanding balance of
the Note on the date of the interest payment.

 

7.The parties agree and acknowledge that the Holder shall maintain the
Collateral, as that term is defined at the end of this paragraph, as security
against sums lent pursuant to the Notes until those Notes have been paid in
full. The Holder shall have first lien on the Collateral with CrowdGather’s
rights subordinated, shall have first right to register any charges in any
relevant property registry before CrowdGather and in priority of CrowdGather.
Until all the Notes have been repaid in full to the Holder pursuant to their
terms, CrowdGather agrees not to proceed against the Collateral or register any
charges on or against any of the Collateral without first obtaining the consent
of the Holder, such consent not to be unreasonably withheld, and shall cooperate
with the Holder’s reasonable instructions, to preserve the Holder’s priority
ranking, prior to taking such actions. Collateral shall have that meaning
ascribed to it in the Purchase and Sale Agreement entered into by and between
CrowdGather and Native Games America, LLC, dated March ___, 2016.

 

MODIFICATION OF PROMISSORY NOTE
AND ASSUMPTION AGREEMENT  1

 

 

8.All other terms and conditions of the Note shall remain of full force and
effect.

 

9.In the event of a conflict between this document and the Note, the terms and
conditions of this document shall govern but only to the extent of the subject
matter hereof, otherwise the terms and conditions of the Note shall govern.

 

10.The execution of this Agreement shall be a condition precedent to the Holder
waiving and releasing CrowdGather, Inc from any and all liability whatsoever
under the Promissory Note, which the Holder agrees to do by separate instrument
following execution of this one.

 

11.This Agreement shall be governed by and construed in accordance with the laws
of the State of Nevada, excluding that body of law relating to conflict of laws.

 

Dated this _______day of ________, 2016

 

AGREED:

 

Holder:   CrowdGather, Inc.:       By:     By:             Name:     Name:  
Title:     Title:  

 

Native Games America, LLC:         By:           Name:     Title:    

 

MODIFICATION OF PROMISSORY NOTE
AND ASSUMPTION AGREEMENT  2

